"Worden, J.
— This was a complaint by the appellees, who were taxpayers of Shawswick township, Lawrence county, Indiana, against the appellants, among whom were the auditor and, treasurer of the county, to enjoin the collection of a certain tax upon the property in the township, duly petitioned for and assessed to aid in the construction of the Bedford, Springville, Owensburgh & Bloomfield Nailroad, passing into that township. The complaint is voluminous, containing four paragraphs, and sets up various grounds on which the injunction was asked.
A demurrer was filed to the complaint, and, pending the decision on the demurrer, the court,-on the application of the plaintiffs, granted a temporary injunction until the final trial of the cause or the further order of the court, enjoining the collection of the tax.
*471From the order granting the injunction, the defendants appeal.
Under the circumstances of the case as they are presented to us, we deem it unnecessary to examine the entire complaint with a view to determine whether it states any ground for the injunction. We have before us an elaborate and well prepared opinion of the court below, contained in the brief of counsel for the appellants, in which it appears that the complaint was held to be good, because it appeared therefrom that the railroad company was not a legally organized corporation. In order to present the view of the court below, as to the ground upon wTiiclrthe complaint was thought to be sufficient, we make the following extract from the opinion:
“ The complaint, so far as it was held good after the former argument upon the demurrer thereto, is, in substance, as follows:
“ The articles of association of the railroad company do not contain the places of residence of the subscribers thereto;
“ The places of residence of a portion of the subscribers to the articles of association are not contained therein, and, omitting these, there is not a subscription of $1,000 per mile for each mile of the road;
“ That there was not a subscription of $1,000 per mile to the articles of association, when the same were filed in the office of the Secretary of State ;
“ The names of some of the persons who appear as subscribers to the articles of association are forgeries, and there is not a subscription of $1,000 per mile, without these;
“Neither the original nor copies of the articles of association were filed in the office of the Secretary of State:
“ The assessment petitioned for. voted and made, is in excess of two per cent, on the property of the township.
“ The objections are :
*472“ 1st. The allegations of the complaint do not show that there is not a legally organized corporation ;
“ 2d. The complaint shows that the plaintiffs are estopped to deny the legal existence of the organization.
“ If there are not such facts stated in the complaint as to show that there is not a legal corporation, the tax is legal, unless the levy exceeds two per cent, of the valuation of the property of the township for the proper year. This question has not been discussed, and will not, therefore, be considered. See The Columbus, etc., R. W. Co. v. The Board, etc., 65 Ind. 427. This question aside, the tax is legal and the complaint bad, if there is a corporation legally organized; but, if there is no legal corporation; the taxis illegal and the complaint good unless such facts appear on its face as show that the plaintiffs are estopped from showing that there is no legal organization.”
The opinion then proceeds to hold that the company was not legally incorporated.
The exhibits to the complaint show on their face a regular organization of the railroad company, with articles of association filed in the office of the Secretary of State; and that the proceedings in reference to the levy of the tax were, so far as we have observed, regular.
The counsel for the appellants make two points, viz.:
First. “ That any alleged or supposed irregularities or defects m the organization of the l’ailroad company can not be pointed out and made available in this case, because that would be to allow a collateral attack upon the existence of the corporation.” And, upon this point, they cite the cases of The Brookville, etc., Turnpike Co. v. McCarty, 8 Ind. 392; The Aurora, etc., R. R. Co. v. The City of Lawrenceburgh, 56 Ind. 80.
Second. “That a petition having been filed before the *473board, averriug the legal organization of the railroad company, that fact — the existence of such a legally organized railroad company — became and was a jurisdictional fact which the board was compelled to determine; and having determined it, as they must have done, in the affirmative, it can not now be enquired into collaterally.” To this point they cite the following authorities : The Evansville, etc., R. R. Company v. The City of Evansville, 15 Ind. 395 ; The Pendleton and Eden Turnpike Company v. Barnard, 40 Ind. 146; The Board of Comm’rs of Clay County v. Markle, 46 Ind. 96; Markle v. The Board of Comm’rs of Clay County, 55 Ind. 185.
Without passing upon the first point made by counsel for the appellants, we cite the following additional authorities as having some bearing upon it: Duke v. The Cahawba Nav. Company, 16 Ala. 372; The President, etc., of the Centre, etc., Turnpike Road Company v. M’Conaby, 16 S. & R. 140; Doyle v. The Peerless Petroleum Company, 44 Barb. 239 ; The State v. Carr, 5 N. H. 367-371; Eaton v. Aspinwall, 19 N. Y. 119 ; The Buffalo, etc., R. R. Co. v. Cary, 26 N. Y. 75; McFarlan v. The Triton Ins. Company, 4 Den. 392. It may be remarked, in connection with this point, that our statute has made ample provision for proceeding by information in the nature of a quo warranto, “ Where any association or number of persons shall act within this State as a corporation, without being legally incorporated.” 2 R. S. 1876, p. 298.
We come now to the second point made by counsel for the appellants, on which we decide the case.
The first section of the act to authorize aid to the construction of railroads, etc., 1 R. S. 1876, p. 736, provides, that, “ whenever a petition shall be presented to the board of commissioners of any county in this State, at any regular or special session thereof, signed by twenty-five freeholders of any township of such county, asking such *474township to make an appropriation of money to aid a railroad company, named in such petition, and then duly organized under the laws of this State, in constructing a railroad in or through such township, by taking stock in or.donating money to such company to an amount specified in such petition, not exceeding, however, two per centum upon the amount of the taxable property of such township on the tax duplicate of the county delivered to the treasurer of the county for the preceding year, it shall be the duty of such board of commissioners, after being satisfied that such petition has been properly signed by the requisite number of freeholders of such township as aforesaid, to cause the same to be entered at full length upon their records.”
Subsequent sections provide for taking the petition under advisement; ordering a vote to be taken on the subject; and, the vote resulting favorably, granting the prayer of the petition.
Now, it is manifest that, on the filing of a petition for such aid, one of the questions to be met and decided by the board is, whether the railroad company, in -whose favor the aid is asked, is then duly organized under the laws of this State; for, unless such be the case, the board is not authorized to make the order granting the prayer of the petition.
The filing of the petition calls into exercise the jurisdiction of the board,, and authorizes that body to determine, not only whether the petition is properly signed by the requisite number of freeholders of the township, but every other fact necessary to the granting of the prayer of the petition, including the due organization, under the laws of this State, of the company in whose favor aid is asked.
Ry making the order granting the prayer of the petition, the board must be taken to have decided that the company was such an one as was, under the statute, entitled *475to aid; and if, in this respect, it has committed an error, the decision is, nevertheless, binding and conclusive, unless appealed from, and can not be attacked collaterally, as by injunction upon the collection of the tax. These principles are well established by the authorities above cited upon the pointy and by numerous, others. See Snelson v. The State, 16 Ind. 29; Dequindre v. Williams, 31 Ind. 444.
Nor is there any hardship in this view of the question, as the taxpayer who has an interest in the matter decided, and is aggrieved by the decision, may appeal therefrom, and thus contest the question as to the due organization of the corporation. 1 R. S. 1876, p. 357, sec. 31. See Alexander v. The McCordsville, etc., Gravel Road Co., 44 Ind. 436, and cases there cited.
For these reasons we think the eourt below erred in granting a temporary injunction.
The order below granting the injunction is reversed, with costs, and the cause remanded, for further proceedings in accordance- with this opinion.